 Case: 4:19-cr-00357-HEA-JMB Doc. #: 2 Filed: 05/09/19 Page: 1 of 3 PageID #: 6
                                                                                                \r~l\EIL!!
                                                                                             MAY   ~   9 2019
                               UNITED STATES DISTRICT COURT
                                                                                            U.S. DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                               EASTERN DISTRICT OF MO
                                                                                                  ST. LOUIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
       Plaintiff,                                  )
                                                   )
 v.                                                ) N<J

 WAYLON GIBSON,
                                                   )
                                                   )
                                                             4:19CR00357 HEA/JMB
                                                   )
       Defendant.                                  )

                                           INDICTMENT

                                              COUNT I

       The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

       1. Federal law defined the term

       (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(1));

       (b) "sexually explicit conduct" to mean actual or simulated--

                (i) sexual intercourse, including genital-genital, anal-genital, oral-genital, oral-

anal, whether between persons of the same or opposite sex,

                (ii) bestiality,

                (iii) masturbation,

                (iv) sadistic or masochistic abuse, or

                (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C

§2256(2)(A));

       (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any
      Case: 4:19-cr-00357-HEA-JMB Doc. #: 2 Filed: 05/09/19 Page: 2 of 3 PageID #: 7


·1

     data storage facility or communications facility directly related to or operating in conjunction

     with such device. (18 U.S.C.§2256(6));

            (d) "child pornography" to mean any visual depiction, including any photograph, film,

     video, picture, or computer or computer-generated image or picture, whether made or produced

     by electronic, mechanical, or other means, of sexually explicit conduct, where--

                    (A) the production of such visual depiction involves the use of a minor engaging

     in sexually explicit conduct; or

                    (C) such visual depiction has been created, adapted, or modified to appear that an

     identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.§2256(8)).

            2. The "Internet" was, and is, a computer communications network using interstate and

     foreign lines to transmit data streams, including data streams used to store, transfer and receive

     graphic files. The "Internet" is a means and facility of interstate and foreign commerce.

            3. Between on or about August 1, 2018 and October 8, 2018, within the Eastern District

     of Missouri and elsewhere,

                                           WAYLON GIBSON,

     the defendant herein, did knowingly attempt to receive child pornography using any means or

     facility of interstate and foreign commerce, that is the defendant attempted to receive image files

     via the Internet which contained child pornography, including but not limited to an image file

     depicting a minor female, K, in a lascivious exhibition of her genitals and pubic area.

            In violation of Title 18, United States Code, Section 2252A(a)(2)(A) and punishable

     under Section 2252A(b)(2).

                                           COUNT II

            The Grand Jury further charges that:




                                                                         ---------
  Case: 4:19-cr-00357-HEA-JMB Doc. #: 2 Filed: 05/09/19 Page: 3 of 3 PageID #: 8



        1. Between on or about August 1, 2018 and October 8, 2018, within the Eastern District

of Missouri,

                                       WAYLON GIBSON,

. the defendant herein, did knowingly use the Internet, a facility and means of interstate

commerce, to attempt to transfer obscene matter, that is images of an adult male exposing his

penis, to K., who had not attained the age of 16 years, knowing that K. had not attained the age

of 16 years.

        In violation of Title 18, United States Code, Section 1470.



                                               A TRUE BILL.




                                               FOREPERSON
JEFFREY B. JENSEN
United States Attorney



CARRIE COSTANTIN, #35925MO
Assistant United States Attorney




                           -------------···----·-~·····~-,-··--~----------
